Citation Nr: 0603931	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2001 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  The September 2001 RO 
decision granted the veteran's claim for service connection 
for PTSD and assigned a 10 percent rating retroactively 
effective from June 7, 1999, the date of receipt of his claim 
for this condition.  The March 2003 RO decision increased the 
rating to 30 percent, also effective as of June 7, 1999.  The 
veteran wants an even higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (requiring that VA 
adjudicators consider whether the veteran's initial rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times.  See also AB v. Brown, 6 
Vet. App. 35, 39 (1993) (even if a rating is increased during 
the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).

Unfortunately, further development is required in this appeal 
before actually deciding the claim at issue.  So, for the 
reasons discussed below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

As a preliminary matter, the Board realizes the RO obtained 
some of the veteran's VA medical treatment records, and that 
he submitted additional VA medical records in support of his 
claim.  But it remains unclear whether all of his relevant VA 
medical records are on file.  In particular, he testified 
during his November 2005 hearing before the undersigned VLJ 
of the Board that he received monthly treatment from a 
counselor at the VA Medical Center (VAMC) in Spokane, 
Washington, and that he saw his VA psychiatrist at that VAMC 
every 3 months.  He said his most recent treatment had 
occurred in November 2005, so just prior to his hearing.  But 
none of his VA treatment records from his monthly counseling 
are currently on file, and the most recent VA psychiatric 
treatment note of record dates only from June 2005.

These additional records, assuming they exist, may contain 
important medical evidence or confirmation of the veteran's 
assertions.  VA must make a "reasonable effort" to obtain 
these and other relevant records.  And if, per chance, the RO 
did make a reasonable effort to obtain all of the veteran's 
VA medical treatment records, but they were unavailable, 
there is no specific indication in the file these records do 
not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

A preliminary review of the record also reveals the veteran 
was most recently afforded a VA examination in January 2005, 
and that the report from that examination is currently 
associated with his claims file.  Nevertheless, 
the examination report does not include all of the objective 
clinical findings necessary to evaluate his service-connected 
disability under the Rating Schedule.  See 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9411 (2005).  To effectively 
evaluate his PTSD, more recent objective characterizations of 
the condition and its associated symptomatology and Global 
Assessment of Functioning (GAF) score, including an opinion 
as to the basis of the score, are required.  See Fenderson, 
supra (when the veteran appeals the initial rating assigned 
for his disability, just after establishing his entitlement 
to service connection for it, VA must consider his claim in 
this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the pendency 
of his appeal).  

So the veteran should be afforded a VA mental status 
evaluation to better delineate the severity, symptomatology, 
and manifestations of his PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment by his psychiatrist 
at the VAMC in Spokane, Washington, from 
June 2005 to the present.  Also, obtain 
the complete records from the veteran's 
monthly VA counseling sessions.



2.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between June 1999 
and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

